PER CURIAM:
On March 18, 1980, Judge Sylvia Bacon entered orders which granted, in part, the defendants’ preindictment request for discovery.** The government has petitioned this court for a writ of mandamus directing the trial judge to vacate her orders on the ground that she had no authority, inherent or under Super.Ct.Cr.R. 16, to direct the government to afford discovery to persons who have been detained but not indicted. On notice to the court, while the petition was pending, that the defendants had been indicted, we issued an order to show cause why the petition should not be dismissed as moot. The government filed a response urging a decision on the petition.
*853We conclude that the issue presented in this case, while theoretically capable of repetition, is not likely to evade review. We say this for the same reason that we would deny the petition for writ of mandamus. Where there is an available procedure, even short of contempt, to bring a serious, vigorously disputed matter before this court, on a direct appeal, see Holmes v. United States, D.C.App., 343 A.2d 272, rehearing denied, 346 A.2d 517 (1975), issuance of the extraordinary writ of mandamus is inappropriate and impermissible. Will v. United States, 389 U.S. 90, 88 S.Ct. 269, 19 L.Ed.2d 305 (1967). Since the issue may readily be brought before this court for review in a proper case, the instant petition is dismissed as moot.

So ordered.


 At that time, the defendants had been detained on two complaints since October 10, 1979, but had yet to be indicted.